Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
It is to be regretted, for the sake of public justice, that the alleged outrage, in which the claim of the plaintiff to the relief he seeks in his bill had its origin, cannot be redressed by a restoration of the property of which he was lawlessly deprived. The deed to Stapleford, though procured by fraud and duress, was only voidable, and the vendee of Stapleford, purchasing in ignorance of the facts, can hold the property. This seems to be the rule supported by the general current of decisions. As no motion for a new trial was made and appealed from, we cannot review the findings upon the question of notice to Mrs. Willis of the plaintiff’s claim or the facts in connection with it, even if on such review, we could disregard the finding of the Judge, and assign conclusive effect to the statement of the plaintiff’s witnesses.
We are compelled reluctantly to affirm the decree.